DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 11, and 16 are independent claims.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Specification Objections
The title of the invention is not fully descriptive.  A new title is required that includes the invention to which the claims are directed, specifically to ‘SYSTEM AND METHOD FOR CLIMATE CONTROL BASED ON A PREDICTIVE TEMPERATURE, HUMIDITY, OR OCCUPANCY STATE FROM A MACHINE LEARNING MODULE’

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 4, line 2, replace “VAV” with “variable air volume (VAV)”.
Claim 6, line 2, replace “a control instruction” with “the control instruction”.
Claim 6, line 3, replace “a controller” with “the controller”.
Claim 6, line 3, insert “the” before “at least one”.
Claim 11, line 3, insert “sensor” before “data”.
Claim 11, line 3, replace “a building” with “the building”.
Claim 11, line 10, insert “calculated” before “model”.
Claim 13, line 1, replace “BMS” with “building management system (BMS)”.
Claim 16, line 8, insert “the” before “occupancy”.
Claim 20, line 3, replace “values” with “value”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... calculating a predicted temperature, humidity, or occupancy state from the machine learning model...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed using mathematical concepts, such as a mathematical calculation, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0058], [0060], and [0062] for instance, the calculating process is a mathematical calculation using a machine learning model.  
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a controller, comprising a processor and a non-transitory computer-readable medium with instructions stored thereon; a plurality of sensors communicatively connected to the controller; and at least one HVAC component communicatively connected to the controller; wherein the instructions, when executed by the processor, perform steps comprising: receiving sensor data from at least one sensor of the plurality of sensors; executing a machine learning model using the received sensor data as inputs; … and sending a control instruction to the at least one HVAC component based on the calculated temperature, humidity, or occupancy state”.  
The claimed features including “a controller, comprising a processor and a non-transitory computer-readable medium with instructions stored thereon; a plurality of sensors communicatively connected to the controller; and at least one HVAC component communicatively connected to the controller; wherein the instructions, when executed by the processor, perform steps comprising:… executing a machine learning model using the received sensor data as inputs…”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools, but are recited so generically (no details whatsoever are provided other than they are “a controller”, “a processor”, “a non-transitory computer readable medium”, and “sensors”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
The receiving and sending limitations are insignificant extra-solution activities under MPEP 2106.05(g), without imposing meaningful limits. The limitation amounts to necessary data gathering. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claimed features including “a controller, comprising a processor and a non-transitory computer-readable medium with instructions stored thereon; a plurality of sensors communicatively connected to the controller; and at least one HVAC component communicatively connected to the controller; wherein the instructions, when executed by the processor, perform steps comprising”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools, but are recited so generically (no details whatsoever are provided other than they are “a controller”, “a processor”, “a non-transitory computer readable medium”, and “sensors”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The sending of the control instruction to the at least one HVAC component is a post-solution activity as an intended use or application to implement the control instruction to at least one HVAC component.  Simply implementing the abstract idea on a generic electronic components, as tools to perform an abstract idea do not amount to significantly more.  
The receiving sensor data from at least one sensor of the plurality of sensors represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2021/0325072 A1 to Lin et al. describes in Paragraph [0020] “An occupant count predictive model 112 receives, from the occupancy sensors 108, a number of occupants sensed in the building.”  US Patent Publication No. 2020/0393157 A1 to Turney et al. describes in paragraph [0043] “The predictive heating controller can also record occupancy sensor data received from the occupancy sensor over a time duration and generate an occupancy model.”  US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes in paragraph [0006] “Data that represents an environment associated with the physical system is received from one or more sensors.”  
The sending of the control instruction to the at least one HVAC component is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2021/0207833 A1 to Dameno et al. describes in Paragraph [0029] “At a minimum, the processing circuitry is a controller or data collection and transmission device coupled to the first and second pressure sensors to collect their data and transmit the data to a selected data processing location where application logic or more robust data processing is performed.” Paragraph [0032] describes “In contrast, if the monitoring system is in a larger building with a relatively large number of air filters, such as greater than 25, each filter may include processing circuitry that is positioned adjacent to the vent to collect and transmit the data to a different location for data processing.”  US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes in Paragraph [0002] “The computer-readable medium has computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the intelligent management device to perform actions comprising: receiving, from the one or more environmental sensors, environmental data that represents an environment associated with the building; using an input convex neural network model to determine one or more control inputs for the HVAC system based on the environmental data; and transmitting the one or more control inputs to the HVAC system.”  Paragraph [0028] describes “The environment sensor devices 104 are configured to detect conditions, and then to transmit signals that include information relating to the conditions to the intelligent management device 102.”  US Patent Publication No. 2020/0240670 A1 to Kitagawa et al. describes in Paragraph [0101] “The estimator (66) enters the extracted and determined results in step St12 and the room environment information (here, information on sensed results) indicating the results sensed by the room environment information sensor (13) into the drowsiness estimation neural network (67b) of the estimation model (67), and estimates the drowsiness conditions of the users (U1, U2, U3) including their drowsiness levels (St13). The results of estimating their drowsiness conditions are transmitted to the control unit (14) of the air conditioner (10).”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2, 3, 4, 7, and 10, these claims are directed to further listing different types of generic electronic sensors, HVAC component and different types of environmental data.  Similar to claim 1, these claims do not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include recitations that integrate the judicial exception into a practical application nor amount to significantly more.  Therefore, the claims are not patent eligible.    
Regarding claim 5, this claim is simply sending a control instruction to a window, an automatic window shade, a door, a light, or an electric outlet without including an additional limitation to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not include recitations that integrate the judicial exception into a practical application nor amount to significantly more.  Therefore, the claim is not patent eligible.    
Regarding claim 6, this claim is also directed to further reciting a calculating function, which is an abstract idea as explained in independent claim 1. The claim further recites scheduling a control instruction in a controller to be sent to at least one HVAC component without including an additional limitation to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not include recitations that integrate the judicial exception into a practical application nor amount to significantly more.  Therefore, the claim is not patent eligible.    
Regarding claims 8 and 9, claim 8 is simply reciting position the sensor on a ceiling and claim 9 recites executing the machine learning model using the environmental data without including an additional limitation to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not include recitations that integrate the judicial exception into a practical application nor amount to significantly more.  Therefore, the claims are not patent eligible.    
Independent claim 11 recites, “... training a machine learning model to calculate a predictive thermodynamic, occupancy, or holistic model of at least one room in the building...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed using mathematical concepts, such as a mathematical calculation, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0026] and [0067] for instance, the training to calculate a predictive thermodynamic, occupancy, or holistic model is a mathematical calculation using a machine learning model.  
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 11 recites the additional elements of, “collecting data from a plurality of sensors in a building; transmitting the sensor data to a controller located in the building; transmitting at least a subset of the sensor data to a remote computing device located outside the building; … transmitting the calculated model to the controller; executing the model on the controller; and transmitting the results of the executed model and additional measured sensor data to the remote computing device to refine the calculated model”.  
The claimed features including “a plurality of sensors”, “controller”, and “executing the model on the controller” as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools, but are recited so generically (no details whatsoever are provided other than they are “a plurality of sensors” and “a controller”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The transmitting of the sensor data, subset of the sensor data, the calculated model, and the results to the remote computing device are post-solution activities as an intended use or application to implement the data to a controller and to a remote computing device.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
The collecting limitation is an insignificant extra-solution activity under MPEP 2106.05(g), without imposing meaningful limits. The limitation amounts to necessary data gathering. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claimed features including “a plurality of sensors”, “controller”, and “executing the model on the controller” as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools, but are recited so generically (no details whatsoever are provided other than they are “a plurality of sensors” and “a controller”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea do not amount to significantly more.  
The collecting data from a plurality of sensors in a building represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2021/0325072 A1 to Lin et al. describes in Paragraph [0020] “An occupant count predictive model 112 receives, from the occupancy sensors 108, a number of occupants sensed in the building.”  US Patent Publication No. 2020/0393157 A1 to Turney et al. describes in paragraph [0043] “The predictive heating controller can also record occupancy sensor data received from the occupancy sensor over a time duration and generate an occupancy model.”  US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes in paragraph [0006] “Data that represents an environment associated with the physical system is received from one or more sensors.”  
The transmitting of the sensor data, subset of the sensor data, the calculated model, and the results to the remote computing device are recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2021/0207833 A1 to Dameno et al. describes in Paragraph [0029] “At a minimum, the processing circuitry is a controller or data collection and transmission device coupled to the first and second pressure sensors to collect their data and transmit the data to a selected data processing location where application logic or more robust data processing is performed.” Paragraph [0032] describes “In contrast, if the monitoring system is in a larger building with a relatively large number of air filters, such as greater than 25, each filter may include processing circuitry that is positioned adjacent to the vent to collect and transmit the data to a different location for data processing.”  US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes in Paragraph [0002] “The computer-readable medium has computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the intelligent management device to perform actions comprising: receiving, from the one or more environmental sensors, environmental data that represents an environment associated with the building; using an input convex neural network model to determine one or more control inputs for the HVAC system based on the environmental data; and transmitting the one or more control inputs to the HVAC system.”  Paragraph [0028] describes “The environment sensor devices 104 are configured to detect conditions, and then to transmit signals that include information relating to the conditions to the intelligent management device 102.”  US Patent Publication No. 2020/0240670 A1 to Kitagawa et al. describes in Paragraph [0101] “The estimator (66) enters the extracted and determined results in step St12 and the room environment information (here, information on sensed results) indicating the results sensed by the room environment information sensor (13) into the drowsiness estimation neural network (67b) of the estimation model (67), and estimates the drowsiness conditions of the users (U1, U2, U3) including their drowsiness levels (St13). The results of estimating their drowsiness conditions are transmitted to the control unit (14) of the air conditioner (10).”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 12, 14, and 15, these claims are directed to further defining the abstract idea of training as recited in independent claim 11 and further reciting mathematical concepts of calculating. Therefore, the claims are not patent eligible.    
Regarding claim 13, this claim further recites the controller being a BMS without including additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The controller being a BMS is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claim is not patent eligible.   
Independent claim 16 recites, “... predicting a future thermodynamic or occupancy state of at least one room in the building using the machine learning model...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0062] and [0066] describing the predicting of the future thermodynamic or occupancy state function.  As described, the predicting function could be performed as a mental process that can be performed through observation, evaluation and judgement. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 16 recites the additional elements of, “receiving a machine learning model at a controller positioned in a building; receiving data from a plurality of data sources at the controller; providing at least a subset of the received data as inputs to the machine learning model; … and transmitting a control instruction to at least one HVAC component based on the predicted thermodynamic or occupancy state”.  
The claimed features including “a plurality of data sources”, “controller”, and “HVAC component” as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools, but are recited so generically (no details whatsoever are provided other than they are “a plurality of data sources” and “a controller”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The providing of the received data and the transmitting of the control instruction are post-solution activities as an intended use or application to implement the data to an HVAC component.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
The receiving limitations are insignificant extra-solution activities under MPEP 2106.05(g), without imposing meaningful limits. The limitations amount to necessary data gathering. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claimed features including “a plurality of data sources”, “controller”, and “HVAC component” as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools, but are recited so generically (no details whatsoever are provided other than they are “a plurality of data sources” and “a controller”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The providing of the received data and the transmitting of the control instruction are post-solution activities as an intended use or application to implement the data to an HVAC component.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea do not amount to significantly more.  
The receiving functions represent a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2021/0325072 A1 to Lin et al. describes in Paragraph [0020] “An occupant count predictive model 112 receives, from the occupancy sensors 108, a number of occupants sensed in the building.”  US Patent Publication No. 2020/0393157 A1 to Turney et al. describes in paragraph [0043] “The predictive heating controller can also record occupancy sensor data received from the occupancy sensor over a time duration and generate an occupancy model.”  US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes in paragraph [0006] “Data that represents an environment associated with the physical system is received from one or more sensors.”  
The providing and the transmitting functions are recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2021/0207833 A1 to Dameno et al. describes in Paragraph [0029] “At a minimum, the processing circuitry is a controller or data collection and transmission device coupled to the first and second pressure sensors to collect their data and transmit the data to a selected data processing location where application logic or more robust data processing is performed.” Paragraph [0032] describes “In contrast, if the monitoring system is in a larger building with a relatively large number of air filters, such as greater than 25, each filter may include processing circuitry that is positioned adjacent to the vent to collect and transmit the data to a different location for data processing.”  US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes in Paragraph [0002] “The computer-readable medium has computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the intelligent management device to perform actions comprising: receiving, from the one or more environmental sensors, environmental data that represents an environment associated with the building; using an input convex neural network model to determine one or more control inputs for the HVAC system based on the environmental data; and transmitting the one or more control inputs to the HVAC system.”  Paragraph [0028] describes “The environment sensor devices 104 are configured to detect conditions, and then to transmit signals that include information relating to the conditions to the intelligent management device 102.”  US Patent Publication No. 2020/0240670 A1 to Kitagawa et al. describes in Paragraph [0101] “The estimator (66) enters the extracted and determined results in step St12 and the room environment information (here, information on sensed results) indicating the results sensed by the room environment information sensor (13) into the drowsiness estimation neural network (67b) of the estimation model (67), and estimates the drowsiness conditions of the users (U1, U2, U3) including their drowsiness levels (St13). The results of estimating their drowsiness conditions are transmitted to the control unit (14) of the air conditioner (10).”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 17-19, claim 17 recites “the data sources comprise sensors and environment data, claim 18 recites “the sensors are selected from a temperature sensor, a humidity sensor, an occupancy sensor, a light sensor, a sound sensor, a CO2 sensor, a barometric pressure sensor, a Bluetooth beacon, a CO sensor, a PM sensor, a VOC sensor, an infrared sensor, or an ultrasonic sensor”, and claim 19 recites “the environment data is selected from room geometry, window size, construction material, equipment or equipment state, user preferences, room thermodynamics, weather, cloud cover, illuminance, sound levels, air quality levels including CO2, VOC, particle matter, time and day of week, current airflow, temperature of supply and return air, or season”.  However, neither of these claims include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Defining the data sources, the type of sensor, and the type of environmental data are insignificant extra-solution activities to the judicial exception and do not amount to significantly more.  Therefore, the claims are not patent eligible.   
Regarding claim 20, this claim recites “recording a value of a parameter of the at least one room after transmitting the control instruction; and refining the machine learning model with the recorded parameter values”.  The recording is an insignificant extra solution activity of recording or storing information because it does not impose a meaningful limit on the claim such that it is nominally or tangentially related to the invention. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity).  In accord with MPEP 2106.05(d)(II), some examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) include storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The refining function is not a limitation that applies, relies on, or uses the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The recording and the refining functions are insignificant extra-solution activities to the judicial exception and do not amount to significantly more.  Therefore, the claim is not patent eligible.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2021/0325072 A1) (“Lin”).  
Regarding independent claim 1, Lin teaches:
A system for climate control, comprising: Lin: Paragraph [0020] (“FIG. 1 illustrates an example occupancy-aware HVAC control system 100 for a building 102.”)
a controller, comprising a processor and a non-transitory computer-readable medium with instructions stored thereon; Lin: Paragraph [0020] (“An HVAC controller 106 is configured to receive the occupant count prediction and a building state…”) Lin: Paragraph [0023] (“The HVAC controller 106 may include one or more processors configured to perform instructions, commands, and other routines in support of the processes described herein. Such instructions, and other data, may be maintained in a non-volatile manner using a variety of types of computer-readable storage medium. The data may be loaded from the storage medium into a memory to be accessed by the processor. The computer-readable storage medium (also referred to as a processor-readable medium or storage) includes any non-transitory medium (e.g., a tangible medium) that participates in providing instructions or other data that may be read by the processor of the telematics controller.”)
a plurality of sensors communicatively connected to the controller; and Lin: Paragraph [0020] (“As shown, the building 102 includes occupancy sensors 108 configured to sense occupancy of the building 102… The building thermal state is detected via building monitoring systems, such as temperature sensors located in the zones of the building 102.”) Lin: Paragraph [0075[ (“At operation 1002, the HVAC controller 106 updates a thermal state of a plurality of zones of the building 102 according to a building thermal model 110 and information received from temperature sensors of the building 102.”) [As shown in FIG. 1, the occupancy sensors 108 are communicatively connected to the HVAC controller 106.] 
at least one HVAC component communicatively connected to the controller; Lin: Paragraph [0020] (“Using the occupant count prediction and the building state, the HVAC controller 106 provides control input to the building HVAC 104. Actuation of the building HVAC 104 in turn affects the building state.”) [The building HVAC 104 reads on “at least one HVAC component”.]
wherein the instructions, when executed by the processor, perform steps comprising: 
receiving sensor data from at least one sensor of the plurality of sensors; executing a machine learning model using the received sensor data as inputs; Lin: Paragraph [0020] (“An occupant count predictive model 112 receives, from the occupancy sensors 108, a number of occupants sensed in the building.”)
calculating a predicted temperature, humidity, or occupancy state from the machine learning model; and Lin: Paragraph [0020] (“The occupant count predictive model 112 outputs, based on the current real-time and historical sensed occupant information, an occupant count prediction that indicates a predicted number of occupants in each zone of the building 102 for various time slots.”) 
sending a control instruction to the at least one HVAC component based on the calculated temperature, humidity, or occupancy state. Lin: Paragraph [0020] (“An HVAC controller 106 is configured to receive the occupant count prediction and a building state including temperature information in the building, as well as maintain a building thermal model 110. The building thermal state is detected via building monitoring systems, such as temperature sensors located in the zones of the building 102. The building thermal model 110 may be based on building 102 data (such as floor plan, building material, HVAC system deployment, etc.). Using the occupant count prediction and the building state, the HVAC controller 106 provides control input to the building HVAC 104.”) [The control input that is based on occupant count prediction and the temperature information transmitted from the HVAC controller to the building HVAC 104 reads on “sending a control instruction to the at least one HVAC component based on the calculated temperature, … or occupancy state”.]
Regarding claim 2, Lin teaches all the claimed features of claim 1, from which claim 2 depends. Lin further teaches: 
The system of claim 1, wherein the at least one sensor is selected from a temperature sensor, a humidity sensor, an occupancy sensor, a light sensor, a sound sensor, a CO2 sensor, a barometric pressure sensor, a Bluetooth beacon, a CO sensor, a PM sensor, a VOC sensor, an infrared sensor, or an ultrasonic sensor. Lin: Paragraph [0020] (“…occupancy sensors 108…temperature sensors…”)
Regarding claim 3, Lin teaches all the claimed features of claim 1, from which claim 3 depends. Lin further teaches: 
The system of claim 1, wherein the at least one HVAC component is a building management system. Lin: Paragraph [0022] (“The building HVAC 104 refers to the heating, ventilation, and air conditioning systems in the building 102 that are used to heat, vent, and/or cool the zones of the building 102.”)
Regarding claim 6, Lin teaches all the claimed features of claim 1, from which claim 6 depends. Lin further teaches:
The system of claim 1, the steps further comprising 
calculating a predicted occupancy state from the machine learning model, and Lin: Paragraph [0020] (“The occupant count predictive model 112 outputs, based on the current real-time and historical sensed occupant information, an occupant count prediction that indicates a predicted number of occupants in each zone of the building 102 for various time slots.”) 
further comprising the step of scheduling a control instruction in a controller to be sent to at least one HVAC component based on the predicted occupancy state. Lin: Paragraph [0020] (“An HVAC controller 106 is configured to receive the occupant count prediction and a building state including temperature information in the building, as well as maintain a building thermal model 110. The building thermal state is detected via building monitoring systems, such as temperature sensors located in the zones of the building 102. The building thermal model 110 may be based on building 102 data (such as floor plan, building material, HVAC system deployment, etc.). Using the occupant count prediction and the building state, the HVAC controller 106 provides control input to the building HVAC 104.”) [The control input that is based on occupant count prediction transmitted from the HVAC controller to the building HVAC 104 reads on “scheduling a control instruction in a controller to be sent to at least one HVAC component based on the predicted occupancy state”.]
Regarding claim 8, Lin teaches all the claimed features of claim 1, from which claim 8 depends. Lin further teaches:
The system of claim 1, wherein the at least one sensor is positioned on a ceiling of a room. Lin: Paragraph [0024] (“As one specific example of a motion sensor, a depth sensor (e.g., such as the KINECT sensor for the MICROSOFT XBOX) may be used, e.g., mounted on the ceiling near a doorway to estimate occupancy.”)
Regarding claim 9, Lin teaches all the claimed features of claim 1, from which claim 9 depends. Lin further teaches:
The system of claim 1, the steps further comprising 
receiving environment data from at least one data source; and Lin: Paragraph [0020] (“An HVAC controller 106 is configured to receive the occupant count prediction and a building state including temperature information in the building, as well as maintain a building thermal model 110. The building thermal state is detected via building monitoring systems, such as temperature sensors located in the zones of the building 102. The building thermal model 110 may be based on building 102 data (such as floor plan, building material, HVAC system deployment, etc.).”) [The building thermal state received reads on “receiving environment data” from the monitoring systems reads on “from at least one data source”.]
executing the machine learning model using the environmental data as additional inputs. Lin: Paragraph [0020] (“Using the occupant count prediction and the building state, the HVAC controller 106 provides control input to the building HVAC 104. Actuation of the building HVAC 104 in turn affects the building state. Accordingly, the occupancy-aware HVAC control system 100 adaptively adjusts the building HVAC 104 to maintain occupant comfort and save energy according to predicted occupant count and real time building thermal state.”) [The HVAC controller using the occupant count prediction and the building state from the building thermal model reads on “executing the machine learning model using the environmental data as additional inputs”.] 
Regarding claim 10, Lin teaches all the claimed features of claim 9, from which claim 10 depends. Lin further teaches:
The system of claim 9, wherein the environment data is selected from room geometry, window size, construction material, equipment or equipment state, user preferences, room thermodynamics, weather, cloud cover, illuminance, sound levels, air quality levels including CO2, VOC, particle matter, time and day of week, current airflow, temperature of supply and return air, or season. Lin: Paragraph [0025] (“The building thermal model 110 may be a dynamic model that describes how the building 102 thermal state changes.”) Lin: Paragraph [0075] (“In an example, the building thermal model 110 is a dynamic model that describes how the building thermal state changes based on building-internal and building-external temperature disturbances during the plurality of time slots and the heat exchange configuration of the plurality of zones of the building 102.”) [The building internal and external temperature disturbances read on “weather…season”.  The heat exchange configuration of the plurality of zones of the building reads on “room thermodynamics”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Turney et al. (US Patent Publication No. 2021/0190349 A1) (“Turney”).
Regarding claim 4, Lin teaches all the claimed features of claim 1, from which claim 4 depends. However, Lin does not expressly teach the recitations of claim 4.  Turney describes controller for operating building equipment of a building. The controller includes one or more processors.  Turney teaches:
The system of claim 1, wherein the at least one HVAC component is selected from a controllable duct, an air handler, or a VAV box. Turney: Paragraph [0053] (“Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and may provide return air from building 10 to AHU 106 via air return ducts 114.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lin and Turney before them, to include a controllable duct or air supply duct as taught in Turney because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be capable of managing building functions or devices. Turney Paragraph [0049]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kostrun et al. (US Patent Publication No. 2019/0309974 A1) (“Kostrun”).
Regarding claim 5, Lin teaches all the claimed features of claim 1, from which claim 5 depends. However, Lin does not expressly teach the recitations of claim 5.  Kostrun describes an occupancy monitoring system 708 configured to apply new sensor data 722 to a predictive model 706 to generate model output 724 that is representative of occupant activity in a space. Kostrun teaches:
The system of claim 1, the steps further comprising sending a control instruction to a window, an automatic window shade, a door, a light, or an electrical outlet. Kostrun: Paragraph [0055] (“In some embodiments, the processor is further configured to transmit commands to control environmental conditions within the space at least partially based on the determined change in occupancy of the space. In some embodiments, environmental conditions of the space include light output in the space and temperature of the space. In some embodiments, the system further includes a light controller configured to control a light output of lights in the space, and the processor is further configured to transmit the commands to the light controller to control the light output in the space.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lin and Kostrun before them, to include a controllable duct or air supply duct as taught in Turney because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because knowledge of occupancy within a building can be used to improve the energy efficiency by the automation of lightning and heating, ventilation and/or air conditioning (HVAC), and can be used in emergency situations to improve search and rescue efforts of first responders by providing information regarding the location of occupants. Kostrun Paragraph [0002]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Wang (US Patent Publication No.2021/0018207 A1) (“Wang”).
Regarding claim 7, Lin teaches all the claimed features of claim 1, from which claim 7 depends. Lin does not expressly teach the features of claim 7.  However, Wang describes control systems and/or methods for heating, ventilation, and/or air-conditioning using artificial intelligence. Wang teaches:
The system of claim 1, wherein the at least one sensor is a thermostat. Wang: Paragraph [0038] (“In some embodiments, the sensors 5a-5d are provided by a thermostat, by a smart thermostat or by another room unit or by a room device that measures temperature.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lin and Wang before them, to include a thermostat as taught in Wang because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to include a temperature sensor of various types such as a thermostat or a smart thermostat that measures temperature. Wang Paragraph [0038]

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Dameno et al. (US Patent Publication No. 2021/0207833 A1) (“Dameno”).
Regarding independent claim 11, Wang teaches:
A method for training a machine learning algorithm for a climate control system in a building, comprising: Wang: Paragraph [0002] (“…methods for heating, ventilation, and/or air-conditioning using artificial intelligence.”)
collecting data from a plurality of sensors in a building; Wang: Paragraph [0060] (“In some embodiments, there is a site controller (6) comprising a processor, … a sensor interface configured to establish a connection to at least one first sensor (5 a-5 d), …the processor being configured to: read a first set of sensor signals from the at least one first sensor (5 a-5 d) via the sensor interface; process the first set of sensor signals into a first set of measured values; transmit the first set of measured values to the remote controller (8) via the cloud interface…”) Wang: Paragraph [0038] (“The sensors 5 a-5 d are, by way of non-limiting example, thermometers, pressure sensors, humidity sensors, lighting sensors, presence detectors, air quality sensors, sensors for particulate matter or any combination thereof.”)
transmitting the sensor data to a controller located in the building; Wang: Paragraph [0045] (“The site controller 6  can be a device inside the site 1.”) Wang: Paragraph [0051] (“Also, the site controller 6  queries the sensors 5a-5d for their readings.”)
transmitting at least a subset of the sensor data to a remote computing device located outside the building; Wang: Paragraph [0060] (“In some embodiments, there is a site controller (6) comprising a processor, … a cloud interface configured to establish a connection to a remote controller (8), the remote controller (8) being located remotely from the site controller (6), the processor being configured to: read a first set of sensor signals from the at least one first sensor (5 a-5 d) via the sensor interface; process the first set of sensor signals into a first set of measured values; transmit the first set of measured values to the remote controller (8) via the cloud interface;…”) Wang: Paragraph [0064] (“In some embodiments, the remote controller (8) is located at least one thousand meters, at least two thousand meters, and/or at least five thousand meters, from the site controller (6).”)
training a machine learning model to calculate a predictive thermodynamic, occupancy, or holistic model of at least one room in the building; Wang: Paragraph [0029] (“The instant disclosure describes the use of a cloud computer to train an artificial intelligence model. In some embodiments, a site controller collects data from sensors and/or from actuators.”) Wang: Paragraph [0037] (“The site 1 comprises a plurality of spaces 2 a-2 d such as rooms.”) Wang: Paragraph [0053] (“In some embodiments, site controller 6 and remote controller 8 implement a neural network such as the convolutional network 9 shown in FIG. 3…In some embodiments, the neural network 9 comprises at least an input neuron 10 that corresponds to (is associated with) a value indicative of temperature. The neural network 9 also comprises at least an input neuron 11 that corresponds to (is associated with) a value indicative of occupant movement. In some embodiments, the convolutional neural network 9 comprises additional input neurons for historical values of temperature and/or of occupant movement.”) Wang: Paragraph [0059] (“In some embodiments, a recurrent neural network is employed rather than the convolutional network shown in FIG. 3. Recurrent neural networks 26 such as the network shown in FIG. 4 confer benefits in terms of factoring in historical values of temperature and/or historical values of occupant motion. In a special embodiment, a recurrent neural network 26 with long-term short-term memory is employed.”) [The trained model considering temperature and occupant movement of at least one of the spaces 2a-2d reads on “holistic model of at least one room in the building”.]
transmitting the calculated model to the controller; Wang: Paragraph [0058] (“After training the configuration of the neural network 9 and/or the weights of the connections of the neural network 11 are sent to the site controller 6.”) 
executing the model on the controller; and Wang: Paragraph [0058] (“The parametrized model is relied on by the site controller 6 to determine various actuator setting signals.”) Wang: Paragraph [0060] (“In some embodiments, there is a site controller (6) comprising a processor, …in consequence of the transmittal of the first set of measured values, receive a set of model parameters from the remote controller (8) via the cloud interface; read the parametrized model (9, 26) from the memory; read at least one additional first sensor signal from the at least one first sensor (5 a-5 d) via the sensor interface; compute at least one actuator setting signal from the at least one additional first sensor signal using the parametrized model (9, 26) and using the set of model parameters; and transmit the at least one actuator setting signal to the at least one first actuator (3 a-3 e, 4 a-4 e) via the actuator interface.”) [Using the parametrized model reads on “executing the model”.]
Wang does not expressly teach “transmitting the results of the executed model and additional measured sensor data to the remote computing device to refine the calculated model”.  However, Dameno describes a device and method for monitoring a heating, ventilation, and air conditioning (HVAC) air filter.  Dameno teaches:
transmitting the results of the executed model and additional measured sensor data to the remote computing device to refine the calculated model. Dameno: Paragraph [0091] (“In one embodiment, the processing circuitry will create a replica of the HVAC system including each of the filter holders and historical and current filter data for each filter holder. The real time data is collected and transmitted pre or post-processing to the remote server for analysis and generation of the replica system for modeling and predictive analysis. The system algorithm can use artificial intelligence, machine learning and software analytics with spatial network graphs to create a digital simulation model of the HVAC system that can be regularly updated to adjust to the current environmental circumstances being detected by the sensors. The replica system is continuously updating, adjusting, and learning as new data is gathered. The replica system incorporates the historical data from past filters and sensor collection to create and manage the current replica and system management.”) [The new data reads on “the results of the executed model and additional measured sensor data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Dameno before them, to transmit the results of the executed model and additional measured sensor data to the remote computing device to refine the calculated model as taught in Dameno because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve model accuracy for a better identification, detection, prediction of power losses on the overall HVAC system, which in turn can improve energy efficiency and premises healthiness effective maintenance in terms of power consumption, healthiness. Dameno Paragraph [0090]
Regarding claim 12, Wang and Dameno teach all the claimed features of claim 11, from which claim 12 depends. Wang further teaches:
The method of claim 11, further comprising 
collecting environment data about the building; and Wang: Paragraph [0029] (“In some embodiments, a site controller collects data from sensors and/or from actuators. The site controller has an interface to forward such data to a cloud computer. The cloud computer then separates test data and training data. The cloud computer relies on the training data to train the artificial intelligence model.”) Wang: Paragraph [0038] (“The sensors 5 a-5 d are, by way of non-limiting example, thermometers, pressure sensors, humidity sensors, lighting sensors, presence detectors, air quality sensors, sensors for particulate matter or any combination thereof. In some embodiments, the sensors 5 a-5 d are provided by a thermostat, by a smart thermostat or by another room unit or by a room device that measures temperature.”)
training the machine learning model additionally based on the collected environment data. Wang: Paragraph [0029] [As described above.] Wang: Paragraph [0056] (“A series of measurements obtained under various conditions by the site controller 6 is employed to train the network 9.”) Wang: Paragraph [0060] (“In some embodiments, there is a site controller (6) comprising a processor, … a cloud interface configured to establish a connection to a remote controller (8), the remote controller (8) being located remotely from the site controller (6), the processor being configured to: read a first set of sensor signals from the at least one first sensor (5 a-5 d) via the sensor interface; process the first set of sensor signals into a first set of measured values; transmit the first set of measured values to the remote controller (8) via the cloud interface;…”) [The collected data from sensors to train the network 9 or the artificial intelligence model reads on “training the machine learning model additionally based on the collected environment data”.]
Regarding claim 14, Wang and Dameno teach all the claimed features of claim 11, from which claim 14 depends. Wang further teaches:
The method of claim 11, further comprising the step of training the machine learning model to calculate a predictive thermodynamic, occupancy, or holistic model of at least a second room in the building. Wang: Paragraphs [0029], [0037], and [0059] [As described in claim 11.] [The trained model considering temperature and occupant movement of at least another of the spaces 2a-2d reads on “holistic model of at least a second room in the building”.]

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Dameno, and further in view of Turney.
Regarding claim 13, Wang and Dameno teach all the claimed features of claim 11, from which claim 13 depends. Wang and Dameno do not expressly teach the features of claim 13.  However, Turney teaches:
The method of claim 11, wherein the controller is a  BMS. Turney: Paragraph [0049] (“Building 10 is served by a building management system (BMS). A BMS is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area. A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang, Dameno, and Turney before them, for the controller of Wang to be a BMS as taught in Turney because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be capable of managing building functions or devices. Turney Paragraph [0049]
Regarding claim 15, Wang and Dameno teach all the claimed features of claim 14, from which claim 15 depends. Wang and Dameno do not expressly teach the features of claim 15.  However, Turney teaches:
The method of claim 14, further comprising the step of 
training the machine learning model to calculate a predictive thermodynamic, occupancy, or holistic model of an entire building based calculated models of each of the rooms in the building. Turney: Paragraph [0045] (“The predictive models can utilize information such as weather data (e.g., external air temperature, relative humidity, air quality, wind speed, etc.) to determine how the system dynamics (e.g., thermal dynamics) may change.”) Turney: Paragraph [0046] (“A predictive model for a system can be identified via a system identification process. System identification is an algorithm that can be utilized to build the predictive model describing various aspects of a system (e.g., a room, a building, etc.). For example, the predictive model can describe dynamics such as variable refrigerant flow (VRF) heating and cooling, a dynamic response of a room to supplied heating or cooling, etc. The system identification process can utilize data describing the system as training data for properly identifying the predictive model. For example, the data may include historic data describing operation of heating, ventilation, or air conditioning (HVAC) equipment, previous indoor air temperatures, outdoor weather data, etc.”) Turney: Paragraph [0048] (“…a clustering analysis can be performed on zones of the building... If model parameters of predictive models are similar, the predictive models may describe zones with similar dynamics. As such, a single zone group model can be generated that describes dynamics of each of the zones with similar dynamics… the clustering analysis for predictive models as described herein can be applied to …predictive models for entire buildings ...”) Turney: Paragraph [0196] (“Process 1400 is shown to include gathering building information describing a building (step 1402) and identifying zones of a building (step 1404).”) Turney: Paragraph [0197] (“Process 1400 is shown to include generating zone group models for each zone group (step 1410). For each of the m zone groups identified in step 1408, a zone group model can be generated. In some embodiments, a zone group model for a zone group is generated by aggregating model parameters of each of the predictive models of zones of the zone group.”) Turney: Paragraph [0201] (“Process 1400 is shown to include performing MPC calculations for each zone group (step 1412). Based on the zone group models for each zone group, a single MPC calculation can be performed for each zone group. Results of the MPC calculations can be provided as control signals to building equipment to operate in order to achieve an optimal control over heating, cooling, and/or other environmental conditions.”) [The predictive thermal dynamics model for the system or building based on training data reads on “training the machine learning model to calculate a predictive thermodynamic… of an entire building”., The MPC calculations for each zone or room group to be provided as control signals to the building equipment reads on “based calculated models of each of the rooms in the building”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang, Dameno, and Turney before them, to train the machine learning model to calculate a predictive thermodynamic, occupancy, or holistic model of an entire building based calculated models of each of the rooms in the building as taught in Turney because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because, advantageously, zone group models can reduce computational complexity of performing MPC as a single MPC calculation can be performed for each zone group model and applied to all zones within the associated zone group.  The clustering analysis for predictive models of Turney can be applied to other types of predictive models (e.g., predictive models for entire buildings and groups of buildings, predictive models for locations within a room of a building, etc.). Turney Paragraph [0048]

Claims 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Lin.
Regarding independent claim 16, Wang teaches:
A method for HVAC control in a building, comprising: Wang: Paragraph [0002] (“…methods for heating, ventilation, and/or air-conditioning using artificial intelligence.”)
receiving a machine learning model at a controller positioned in a building; Wang: Paragraph [0045] (“The site controller 6  can be a device inside the site 1.”) Wang: Paragraph [0053] (“In some embodiments, site controller 6 and remote controller 8 implement a neural network such as the convolutional network 9 shown in FIG. 3…In some embodiments, the neural network 9 comprises at least an input neuron 10 that corresponds to (is associated with) a value indicative of temperature. The neural network 9 also comprises at least an input neuron 11 that corresponds to (is associated with) a value indicative of occupant movement. In some embodiments, the convolutional neural network 9 comprises additional input neurons for historical values of temperature and/or of occupant movement.”) Wang: Paragraph [0059] (“In some embodiments, a recurrent neural network is employed rather than the convolutional network shown in FIG. 3. Recurrent neural networks 26 such as the network shown in FIG. 4 confer benefits in terms of factoring in historical values of temperature and/or historical values of occupant motion. In a special embodiment, a recurrent neural network 26 with long-term short-term memory is employed.”) Wang: Paragraph [0058] (“After training the configuration of the neural network 9 and/or the weights of the connections of the neural network 11 are sent to the site controller 6.”) 
receiving data from a plurality of data sources at the controller; Wang: Paragraph [0060] (“In some embodiments, there is a site controller (6) comprising a processor, … a sensor interface configured to establish a connection to at least one first sensor (5 a-5 d), …the processor being configured to: read a first set of sensor signals from the at least one first sensor (5 a-5 d) via the sensor interface; process the first set of sensor signals into a first set of measured values; transmit the first set of measured values to the remote controller (8) via the cloud interface…”) Wang: Paragraph [0038] (“The sensors 5 a-5 d are, by way of non-limiting example, thermometers, pressure sensors, humidity sensors, lighting sensors, presence detectors, air quality sensors, sensors for particulate matter or any combination thereof.”)
providing at least a subset of the received data as inputs to the machine learning model; Wang: Paragraph [0023] (“…read at least one additional first sensor signal from the at least one first sensor (5a-5d) via the sensor interface; compute at least one actuator setting signal from the at least one additional first sensor signal using the parametrized model (9, 26) and using the set of model parameters; and transmit the at least one actuator setting signal to the at least one first actuator (3a-3e, 4a-4e) via the actuator interface.”) [The at least one first sensor signal for the parametrized model (9,26) reads on “providing at least a subset of the received data as inputs to the machine learning model”.]
Wang does not expressly teach that the parametrized model predicts “future thermodynamic or occupancy state” of at least one room in the building using the parameterized model.  However, Lin describes thermal state of a plurality of zones of the building is updated according to a building thermal model and information received from temperature sensors of the building. Lin teaches:
predicting a future thermodynamic or occupancy state of at least one room in the building using the machine learning model; and Lin: Paragraph [0020] (“The occupant count predictive model 112 outputs, based on the current real-time and historical sensed occupant information, an occupant count prediction that indicates a predicted number of occupants in each zone of the building 102 for various time slots.”) 
transmitting a control instruction to at least one HVAC component based on the predicted thermodynamic or occupancy state. Lin: Paragraph [0020] [As described above.] Lin: Paragraph [0020] (“An HVAC controller 106 is configured to receive the occupant count prediction and a building state including temperature information in the building, as well as maintain a building thermal model 110. The building thermal state is detected via building monitoring systems, such as temperature sensors located in the zones of the building 102. The building thermal model 110 may be based on building 102 data (such as floor plan, building material, HVAC system deployment, etc.). Using the occupant count prediction and the building state, the HVAC controller 106 provides control input to the building HVAC 104.”) [The control input that is based on occupant count prediction and the temperature information transmitted from the HVAC controller to the building HVAC 104 reads on “transmitting a control instruction to the at least one HVAC component based on the predicted… occupancy state”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Lin before them, for predicting a future thermodynamic or occupancy state of at least one room in the building using the machine learning model; and transmitting a control instruction to at least one HVAC component based on the predicted thermodynamic or occupancy state as taught in Lin because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to improve building energy efficiency, provide occupant thermal comfort, and enhance building management. By using the fine-grained occupancy sensor data, predictive models can be designed that capture the spatiotemporal nature of occupancy dynamics. Using such a predictive model, a model predictive control algorithm for HVAC control can be implemented that achieves significant energy savings. Lin Paragraph [0019]
Regarding claim 17, Wang and Lin teach all the claimed features of claim 16, from which claim 17 depends. Wang further teaches:
The method of claim 16, wherein the data sources comprise sensors and environment data. Wang: Paragraph [0038] (“The sensors 5 a-5 d are, by way of non-limiting example, thermometers, pressure sensors, humidity sensors, lighting sensors, presence detectors, air quality sensors, sensors for particulate matter or any combination thereof.”) Wang: Paragraph [0003] (“The sensors of the system can include, but are not limited to, temperature sensors, humidity sensors, air quality sensors, sensors for detecting occupant movement etc.”)
Regarding claim 18, Wang and Lin teach all the claimed features of claim 17, from which claim 18 depends. Wang further teaches:
The method of claim 17, wherein the sensors are selected from a temperature sensor, a humidity sensor, an occupancy sensor, a light sensor, a sound sensor, a CO2 sensor, a barometric pressure sensor, a Bluetooth beacon, a CO sensor, a PM sensor, a VOC sensor, an infrared sensor, or an ultrasonic sensor. Wang: Paragraph [0038] (“The sensors 5 a-5 d are, by way of non-limiting example, thermometers, pressure sensors, humidity sensors, lighting sensors, presence detectors, air quality sensors, sensors for particulate matter or any combination thereof.”)
Regarding claim 19, Wang and Lin teach all the claimed features of claim 19, from which claim 19 depends. Wang further teaches:
The method of claim 17, wherein the environment data is selected from room geometry, window size, construction material, equipment or equipment state, user preferences, room thermodynamics, weather, cloud cover, illuminance, sound levels, air quality levels including CO2, VOC, particle matter, time and day of week, current airflow, temperature of supply and return air, or season. Wang: Paragraph [0033] (“…a sensor can be an occupancy detection sensor such as an infrared sensor and/or an ultrasonic sensor. Slow changes in room temperature can, by of another non-limiting example, be caused by seasons of the year.”) Wang: Paragraph [0034] (“In some embodiments, the system harnesses sophisticated ways of data acquisition. The site controller can, for instance, collect data from sensors of a drone in operation. The drone can send the site controller data such as … weather data. The site controller uses such data to provide more nuanced control and/or to improve on granularity.”) Wang: Paragraph [0003] (“The sensors of the system can include, but are not limited to… air quality sensors...”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Lin, and further in view of Dameno.
Regarding claim 20, Wang and Lin teach all the claimed features of claim 16, from which claim 20 depends. Lin further teaches:
The method of claim 16, further comprising 
recording a value of a parameter of the at least one room after transmitting the control instruction; and Lin: Abstract (“A thermal state of a plurality of zones of the building is updated according to a building thermal model and information received from temperature sensors of the building. Predicted occupant counts for an upcoming plurality of time slots for each of the plurality of zones are updated using actual occupancy counts for each of the plurality of zones.”) [The information received from temperature sensors for the zones based on predicted occupant counts before updating reads on “recording a value of a parameter of the at least one room”.] 
Wang and Lin do not expressly teach “refining the machine learning model with the recorded parameter values”. However, Dameno describes a device and method for monitoring a heating, ventilation, and air conditioning (HVAC) air filter.  Dameno teaches:
refining the machine learning model with the recorded parameter values. Dameno: Paragraph [0091] (“In one embodiment, the processing circuitry will create a replica of the HVAC system including each of the filter holders and historical and current filter data for each filter holder. The real time data is collected and transmitted pre or post-processing to the remote server for analysis and generation of the replica system for modeling and predictive analysis. The system algorithm can use artificial intelligence, machine learning and software analytics with spatial network graphs to create a digital simulation model of the HVAC system that can be regularly updated to adjust to the current environmental circumstances being detected by the sensors. The replica system is continuously updating, adjusting, and learning as new data is gathered. The replica system incorporates the historical data from past filters and sensor collection to create and manage the current replica and system management.”) [The new data reads on “the recording parameter values”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang, Lin, and Dameno before them, to refine the machine learning model with the recorded parameter values as taught in Dameno because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve model accuracy for a better identification, detection, prediction of power losses on the overall HVAC system, which in turn can improve energy efficiency and premises healthiness effective maintenance in terms of power consumption, healthiness. Dameno Paragraph [0090]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2020/0379417 A1 to Zhang et al. describes input convex neural networks are used to model and control complex physical systems. In some embodiments, input convex recurrent neural networks are used to capture temporal behavior of dynamical systems. Optimal controllers may be achieved via solving a convex model predictive control problem. Such models and controllers are useful in controlling many types of complex physical systems, including but not limited to heating, ventilation, and air conditioning (HVAC) systems in order to greatly reduce energy consumption compared to classic linear models and controllers.
US Patent Publication No. 2021/0199328 A1 to Venkatesh et al. describes a heating, ventilation, and air conditioning (HVAC) control device configured to receive a user input for controlling an HVAC system, to determine whether the user input indicates an energy saving occupancy setting, and to identify a first plurality of time entries that are associated with a confidence level for a predicted occupancy status that is less than a predetermined threshold value in the predicted occupancy schedule. The device is further configured to modify the predicted occupancy schedule by setting the first plurality of time entries to an away status when the user input indicates an aggressive energy saving occupancy setting. The device is further configured to modify the predicted occupancy schedule by setting the second plurality of time entries to a present status when the user input indicates a conservative energy saving occupancy setting. The device is further configured to output the modified predicted occupancy schedule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117